Title: To John Adams from Samuel Chase, 28 April 1776
From: Chase, Samuel
To: Adams, John


     
      My Dear Sir
      Saint Johns April. 28th. 1776
     
     I left Ticonderoga last Wesdnesday and arrived at this Fort yesday afternoon. Our Troops were to come off the next Day, and twenty four Batteaus have already passed, and the Wind blows a fair and fresh Gale. I am afraid all our Efforts to take Quebec will prove fruitless. We met on the Lake the Letter from General Arnold to General Schuyler. I hope you will attend to every Quarter of America, and not neglect Us, for I now esteem Myself a Canadian and not spend your precious Time in Debates about our Independancy. In my Judgment you have no alternative between Independancy and Slavery, and what American can hesitate in the Choice; but dont harrangue about it, act as if We were. Make every preperation for War, take all prudent Measures to procure Success to our Arms, and the Consequence is obvious. Get Money and Arms and as a fund immediately seize and appropriate all the Crown Lands. I am called on for my Letter. Therefore adieu. Remember me to all and write to your Friend and Servt.,
     
      Saml. Chase
     
    